Citation Nr: 0211749	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  98-07 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
chronic lumbar strain.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, granting, in part, 
entitlement of the veteran to service connection for chronic 
muscle strain of the low back and assigning a 10 percent 
schedular evaluation therefor under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5295, effective from July 1, 1996.

The Board remanded the case in March 2001 for further 
development of the evidence.  The case has been returned to 
the Board for continuation of appellate review.

FINDING OF FACT

The veteran's low back disorder is manifested primarily by 
pain on motion of the lumbar spine; there is no more than 
slight limitation of motion of the lumbar spine and no muscle 
spasm or loss of lateral spine motion.  


CONCLUSION OF LAW

An initial rating in excess of 10 percent for chronic lumbar 
strain is not warranted.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 
(2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service medical records reflect that the veteran complained 
of chronic low back pain.  He was prescribed Darvocet for the 
pain.

A VA general medical examination was performed in January 
1997.  The veteran reported that he had low back pain on 
arising.  He experienced back pain four times per week.  
Darvocet provided relief.  Clinical inspection showed that he 
performed a deep knee bend and heel-toe walk; he hopped 
satisfactorily on both feet.  Ankle jerk reflexes were 2/2; 
knee jerk reflexes were 2/2.  Babinski and Romberg signs were 
negative.  X-rays of the lumbar spine showed mild 
degenerative change at L4-5 and L5-S1.  There was normal 
alignment without fracture or subluxation.  Minimal lipping 
was seen at L5.  There was minimal narrowing of disk space at 
L4-5 and L5-S1.  The diagnosis was low back pain, probable 
chronic muscle strain, muscle contraction.  

Service department outpatient records reflect the veteran's 
treatment from June 1996 to May 1997.  The veteran complained 
of low back pain.

VA outpatient records reflect the veteran's treatment from 
June 1997 to April 1998.  When he was examined by the 
neurology service in September 1997, he reported a history of 
low back pain.  He indicated that low back pain was not a 
problem at the time.  He was working full time.  

A VA orthopedic examination was performed in May 1998.  The 
veteran reported that low back strain had become worse.  He 
slept on a mattress on the floor.  He had low back discomfort 
four times a week.  He took Darvocet twice a day, but it made 
him sleepy.  He denied the use of a back brace or back 
surgery.  On clinical inspection, forward flexion of the 
lumbar spine was to 90 degrees with 15 degrees of hip and 
knee flexion.  Extension was to 5 degrees with verbalized 
discomfort, which was spontaneous.  Right and left lateral 
flexion were to 25 degrees; right and left axial rotation 
were to 60 degrees.  There was no kyphoscoliosis.  The spine 
was painful on extremes of motion.  No postural abnormalities 
were detected.  Musculature of the back was normal.  

Straight leg raising was to 60 degrees with low back 
discomfort verbalized.  The veteran went from a supine to a 
sitting position in one continuous motion to remove his socks 
and to perform motions to test deep tendon reflexes.  He 
mounted and dismounted the examining table from the side with 
a hop.  He tied his shoes and drew on his trousers, while 
standing, without apparent discomfort and with repetition.  
X-rays of the lumbosacral spine revealed minimal anterior 
osteophyte formation at L4-5.  No loss of height of vertebral 
bodies or disc spaces was identified.  Alignment was normal.  
The impression was early minimal degenerative changes at L4-
5.  The diagnosis was lumbar strain.

Service department outpatient records reflect the veteran's 
treatment from January 19996 to December 1999.  The veteran 
complained of low back pain.

A VA orthopedic examination was performed in August 2001.  It 
was noted that the veteran had a long history of low back 
pain.  He related that he was able to walk and stand 
sufficiently; however, if he made abrupt motions either to 
the left or the right, from a standing position, he could 
experience a pulling sensation in the lumbar spine area.  
Clinical inspection of the back demonstrated some tenderness 
to palpation to the left sacroiliac joint.  No muscle spasm 
was detected.  Pain was reproducible in the left sacroiliac 
joint area.  Reflexes were equal bilaterally.  Motor function 
was 5+ in all groups of the lower extremities.  Posture was 
normal with standing and gait.  There was no limitation in 
function in the veteran's ability to stand or walk.  The back 
showed no painful motion.  No weakness was noted.  Straight 
leg raising was negative on both the left and right side.  
Range of motion of the lumbar spine was as follows:  flexion 
to 95 degrees, extension to 5 degrees, right and left 
rotation to 35 degrees.  The examiner commented that there 
was no limitation of range of motion based on pain, fatigue, 
weakness or lack of endurance, or incoordination.  The 
neurologic evaluation of lower extremity status was normal.

An October 2001 addendum was provided by the physician who 
examined the veteran in August 2001.  He advised that the 
veteran had narrowing of L4,5 and of L5,S1 disc spaces, as 
noted on x-ray.  He also had tenderness to the sacroiliac 
joint on the left side.  That pain focused over the 
sacroiliac joint because of the sacroiliac joint subluxation.  
This made for difficulty in forward flexion and lateral 
deviation of the spine because of the discomfort in the 
sacroiliac joint.  The veteran's mobility would be abnormal 
because of the pain in the back on that side.  

The physician went on to note that the veteran did not have 
any definite, measurable additional range of motion loss or 
unfavorable ankylosis due to weakened movement, excess 
fatigability, or incoordination.  The veteran did have pain, 
which caused his inability to carry out those range of motion 
modalities.  Further, the examiner commented that the 
sacroiliac joint subluxation caused pain; therefore, the 
veteran did have pain when he tried to carry out his 
activities of daily living, as well as his working protocol.  
The pain was a chronic situation and was not really expressed 
as flare-ups.  There was no ankylosis causing restriction of 
range of motion or pain.  The pain was from a subluxation of 
the sacroiliac joint.  

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  See also the implementing regulations at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claim was pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Moreover, in 
Janssen v. Principi, 15 Vet. App. 370 (2001), the Court noted 
that the VA's General Counsel had determined that the VCAA is 
more favorable to claimants than the law in effect prior to 
its enactment.  See VAOPGCPREC 11-2000 (Nov. 27, 2000).  
Therefore, VCAA and the revised regulations will be applied 
in this case.  Karnas, supra.  

By the March 1998 statement of the case and the February 2000 
and January 2002 supplemental statements of the case provided 
the appellant, the RO has furnished him the pertinent laws 
and regulations governing the claim and reasons for the 
denial of his claim.  Also, in a letter dated in May 2001, 
the RO specifically informed the veteran of the VCAA and its 
requirements, as well as information he needed to provide in 
the event that there were outstanding treatment records that 
VA needed to retrieve.  The veteran was alternately advised 
that he could obtain the records himself and send them to the 
RO.  Further, he was advised that the RO would obtain VA 
medical records identified by the veteran.  Accordingly, the 
statutory and regulatory requirement that VA notify a 
claimant as to what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by VA, 
has been met.  See Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  Additionally, 
pertinent post-service medical records have been associated 
with the record to the extent feasible, and the appellant has 
undergone examination in connection with the claims on 
appeal.  

There is no indication that additional evidence exists and 
can be obtained on the issues here in question.  Adjudication 
of this appeal, without referral to the RO for further 
consideration under the new law and regulations, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2.  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Evaluation of disabilities of the musculoskeletal system 
includes consideration of functional loss due to such 
problems as weakness, excess fatigability, incoordination or 
pain, pursuant to the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  Notable functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as follows:  a 10 percent rating is warranted 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups; a 20 percent 
rating is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

A 10 percent rating is warranted for limitation of motion of 
the lumbar spine, when slight.  A 20 percent rating is 
warranted for limitation of motion of the lumbar spine, when 
moderate.  A 40 percent rating is warranted for limitation of 
motion of the lumbar spine, when severe.  38 C.F.R. 4.71a, 
Diagnostic Code 5292.

A noncompensable rating is warranted for intervertebral disc 
syndrome, postoperative, cured.  A 10 percent rating is 
warranted for intervertebral disc syndrome, mild.  A 20 
percent rating is warranted for intervertebral disc syndrome, 
moderate; recurring attacks.  A 40 percent rating is 
warranted for intervertebral disc syndrome, severe; recurring 
attacks, with intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome, pronounced; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of disease disc, with little intermittent relief.  
38 C.F.R. 4.71a, Diagnostic Code 5293.

A noncompensable rating is warranted for lumbosacral strain 
with slight subjective symptoms only.  A 10 percent rating is 
warranted with characteristic pain on motion.  A 20 percent 
rating is warranted with muscle spasm on extreme forward 
bending, loss of lateral spine motion unilateral, in standing 
position.  A 40 percent rating is warranted for lumbosacral 
strain, severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. 4.71a, Diagnostic Code 5295.

As the veteran takes issue with the initial rating assigned 
when service connection was granted for chronic lumbar 
strain, the Board must evaluate the relevant evidence since 
the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The evidence shows that the veteran's low back disorder 
includes arthritis of the lumbar spine.  Arthritis is rated 
on limitation of motion.  The lumbar spine exhibits at least 
90 degrees of forward flexion, evidencing no more than slight 
limitation of motion.  Hence, a rating in excess of 10 
percent is not warranted under Diagnostic Codes 5003-5292.  
Additionally, the veteran's low back disorder is manifested 
by painful motion.  However, there is no muscle spasm or loss 
of lateral spine motion.  Hence, a rating in excess of 10 
percent for his low back disorder is not warranted under 
Diagnostic Code 5295.  

There is x-ray evidence of minimal degenerative disc disease.  
However, there are no clinical findings of diminished lower 
extremity motor power or reflexes or other indications of 
intervertebral disc syndrome with sciatic neuropathy.  Hence, 
a rating in excess of 10 percent for the veteran's low back 
disorder is not warranted under Diagnostic Code 5293.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  Here, 
an examiner specifically found that there was no additional 
limitation of the range of motion based on weakness, 
fatigability, incoordination or pain.  Hence, an increased 
evaluation based functional loss due to pain, weakness, 
fatigability, or incoordination is not warranted.  

The Board has considered whether a "staged" rating is 
appropriate for the veteran's chronic lumbar stain.  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question.  
Fenderson, supra.  

For all the foregoing reasons, the claim for an initial 
rating in excess of 10 percent for chronic lumbar strain must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. 5107(b) (West 
1991 and Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

An initial rating in excess of 10 percent for chronic lumbar 
strain is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

